DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13th, 2022 has been entered.
Response to Amendment
	The amendment filed January 13th, 2022 has been entered. Claims 12 and 19-20 have been amended. Claims 14-18 and 21-27 have been canceled. Claims 28-32 have been added. Claims 12, 19-20 and 28-32 remain pending. 
Claim Objections
Claim 30 is objected to because of the following informalities:
In line 2, “of object carried” should read “of the object carried”.
In line 3 “by query a database” should read “by querying a database”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the mobile detection unit".  There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19-20 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0082151) in view of Kanno et al. (US 2016/0151916).
Regarding claim 12, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of at least one object (Fig. 2 #49 “parcels”), comprising: 
a movement device (Fig. 1 #23 “conveyor system”) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72 “camera”) and the at least one object (Paragraph 0029 lines 1-5), the movement device including at least one object carrier (Fig. 3 #48 “movable belt”) each configured to carry an object (Fig. 3 #49 “parcels”) of the at least one object; 

a control and/or regulation unit (Fig. #52  “parcel monitoring logic”) configured to set at least one operating parameter (Paragraph 0093 lines 2-6) of the detection device as a function of the at least one parameter of the at least one object (Paragraph 0093 lines 1-2).
Young et al. (US 2010/0082151) lacks teaching an identification unit configured to identify each object carrier of the at least one object carrier and to determine the at least one object parameter based on the identification of the object carrier.
Kanno et al. (US 2016/0151916) teaches a detection device for an at least semiautomated detection of multiple object data sets comprising an identification unit (Fig. 5 #56 “phototube sensor”) configured to identify each object carrier (Fig. 5 #54 “tray”) of the at least one object carrier and to determine the at least one object parameter (Paragraph 0090 lines 1-10) based on the identification of the object carrier (Fig. 11 #104 connected to #18 “image processing section”). Kanno et al. (US 2016/0151916) states that by identifying the object carrier, the device is able to narrow down the value of the parameter with a detection algorithm (Paragraph 0096 lines 1-20), therefore providing a high detection accuracy at a fast pace (Paragraph 0103, col. 2 lines 2-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an identification unit configured to identify each object carrier and to determine at least one object parameter based on the identification of the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide a more accurate detection of a parameter at a fast pace.
Regarding claim 19, Young et al. (US 2010/0082151) teaches a system, comprising: 

a memory unit (Paragraph 0018 lines 1-3) with data sets (Fig. 4 #60 “data”) that are at least partially generated using the detection device (Paragraph 0022 lines 6-13); 
the mobile detection unit (Fig. 4 #72 “camera”, Paragraph 0093 lines 2-9); and 
a processing unit (Fig. 4 #57 “processing element”) configured to evaluate data that are detected (Paragraph 0017 lines 1-11, Paragraph 0095 lines 1-4) with the mobile detection unit (Fig. 4 #72 “camera”), at least taking the data sets of the memory unit into account (Paragraph 0095 lines 2-3).
Young et al. (US 2010/0082151) lacks teaching an identification unit configured to identify each object carrier of the at least one object carrier and to determine the at least one object parameter based on the identification of the object carrier.
Kanno et al. (US 2016/0151916) teaches a system for an at least semiautomated detection of multiple object data sets comprising an identification unit (Fig. 5 #56 “phototube sensor”) configured to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an identification unit configured to identify each object carrier and to determine at least one object parameter based on the identification of the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide a more accurate detection of a parameter at a fast pace.
Regarding claim 20, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, comprising the following steps: 
providing a system including a detection device (Fig. 1 #22 “system”) configured for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of at least one object (Fig. 2 #49 “parcels”), the detection device including a movement device (Fig. 1 #23 “conveyor system”) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72 “camera”) and the at least one object (Paragraph 0029 lines 1-5), the movement device including at least one object carrier (Fig. 3 #48 “movable belt”) each configured to carry an object (Fig. 2 #49 “parcels”) of the at least one object, the detection device (Fig. 1 #22 “system”) further including an identification unit (Fig. 4 #71 “sensors”) configured for advance detection of at least one parameter (Paragraph 0091 lines 4-7) of each of the at least one object prior to a detection of data (Paragraph 0091 lines 6-11) using the object data detection unit, and the detection device further including a control and/or regulation unit  (Fig. #52  “parcel monitoring logic”) configured to set at least one operating 
and using the system to detect multiple object data sets of the at least one object (Paragraph 0091 lines 4-11; Paragraph 0094 lines 10-15). 
Young et al. (US 2010/0082151) lacks teaching an identification unit configured to identify each object carrier of the at least one object carrier and to determine the at least one object parameter based on the identification of the object carrier.
Kanno et al. (US 2016/0151916) teaches method for detecting multiple object data sets of at least one object comprising an identification unit (Fig. 5 #56 “phototube sensor”) configured to identify each object carrier (Fig. 5 #54 “tray”) of the at least one object carrier and to determine the at least one object parameter (Paragraph 0090 lines 1-10) based on the identification of the object carrier (Fig. 11 #104 connected to #18 “image processing section”). Kanno et al. (US 2016/0151916) states that by identifying the object carrier, the device is able to narrow down the value of the parameter with a detection algorithm (Paragraph 0096 lines 1-20), therefore providing a high detection accuracy at a fast pace (Paragraph 0103, col. 2 lines 2-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an identification unit configured to identify each object carrier and to determine at least one object parameter based on the 
Regarding claim 28, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the identification unit (Fig. 4 #71 “sensors”) includes a scanning unit (Fig. 4 #93 “scanner”, Paragraph 0033 lines 1-7) configured to read in an identification number of each object (Paragraph 0032 lines 1-7), and wherein the identification unit is configured to determine the object parameters based on the identification number of the object (Paragraph 0032 lines 5-12).
Young et al. (US 2010/0082151) lacks teaching a scanning unit configured to read an identification number of each object carrier.
Kanno et al. (US 2016/0151916) teaches a scanning unit (Fig. 5 #52 “encoder”) configured to read an identification number (Paragraph 0089 lines 3-6) of each object carrier (Fig. 5 #54 “tray”). As mentioned previously, Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include a scanning unit configured to read an identification number of each object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide a device which is more accurate and more efficient.
Regarding claim 29, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the scanning unit (Fig. 4 #93 “scanner”) is a mobile scanning unit (Paragraph 0033 lines ).
Regarding claim 30, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the identification number of each object is associated with an identification number of object carried by the object carrier (Paragraph 0032 lines 3-12), and the identification unit  (Fig. 4 #71 “sensors”) is configured to determine the object parameters by query a database (Paragraph 0034 lines 
Young et al. (US 2010/0082151) lacks teaching a detection device wherein the identification number of each object carrier is associated with an identification number of an object carried by the object carrier. 
Kanno et al. (US 2016/0151916) teaches a detection device wherein the identification number (Paragraph 0089 lines 3-6) of each object carrier (Fig. 5 #54 “tray”) is associated with an identification number of an object carried by the object carrier (Paragraph 0090 lines 5-15). As mentioned previously, Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier with an identification number associated with an identification number of an object carried by the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide a device which is more accurate and more efficient.
Regarding claim 31, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the movement device (Fig. 1 #23 “conveyor system”) includes a transport unit including a conveyor belt system (Paragraph 0014 lines 5-13) configured to transport the at least one object (Fig. 2 #49 “parcels”).
Young et al. (US 2010/0082151) lacks teaching a conveyor belt system configured to transport the at least one object carrier.
Kanno et al. (US 2016/0151916) teaches a detection device wherein a conveyor belt system (Fig. 4 #42 “conveyor”) is configured to transport the at least one object carrier (Fig. 5 #54 “tray”). As mentioned previously, Kanno et al. explains how it is more accurate and efficient to identify an object 
Had the modification been made to include object carriers as discussed regarding claim 12, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include a convey belt system configured to transport the at least one object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide a more accurate and efficient device.
Regarding claim 32, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the at least one object carrier is detachably connected to the transport unit. 
Young et al. (US 2010/0082151) lacks teaching a detection device wherein the at least one object carrier is detachably connected to the transport unit. 
Kanno et al. (US 2016/0151916) teaches a detection device wherein the at least one object carrier (Fig. 5 #54 “tray”) is detachably connected to the transport unit (Fig. 5 #42 “discharge conveyor”). As mentioned previously, Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20), and this may be done by providing an object carrier detachably connected to the transport unit. 
Had the modification been made to include object carriers as discussed regarding claim 12, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier detachably connected to the transport unit as taught by Kanno et al. (US 2016/0151916) in order to provide a more accurate and efficient device.
Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive. Regarding the Applicant’s argument that claim 14 has been amended to recite features that . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.K.D./Examiner, Art Unit 3653                      

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653